ITEMID: 001-88306
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: SAVCHUR v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: The applicant, Mr Fedir Fedorovych Savchur, is a Ukrainian national who was born in 1956 and lives in Beregove. The Ukrainian Government (“the Government”) are represented by their Agent, Mr Yuriy Zaytsev, of the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
1. Enforcement of the judgment given in the applicant’s favour
On 3 February 2000 the open joint-stock company Zakarpattyaoblenergo (“the company”, Берегівське РЕМ ВАТ ЕК „Закарпаттяобленерго”) found that the applicant had been using an electricity meter which had been damaged. Consequently his electricity bills were recalculated. On 11 October 2001 the company disconnected the applicant’s household electricity supply since the applicant had failed to pay the amount he owed because of the damaged meter.
On 8 November 2001 the applicant lodged a complaint with the Beregove Court (“the court”, Берегівський районний місцевий суд Закарпатської областi) against the company, requesting that his electricity supply be restored and that he receive a response to his request for information.
On 14 December 2001 the court partly dismissed the applicant’s claims and partly left them unexamined.
On 20 March 2002 the Zakarpattya Regional Court of Appeal (the “court of appeal” Апеляційний суд Закарпатської області) quashed the ruling of the first-instance court. The court of appeal ruled that the disconnection had been unlawful, since Ukrainian law did not allow cutting the electricity supply for the reasons given by the company. The court of appeal ordered that the applicant’s household be reconnected to the electricity supply and that a response be given to his request for information.
According to the applicant’s submissions, on 27 May 2002 he requested the court to provide him with the writ of execution in respect of the judgment of 20 March 2002, as the company had failed to execute it voluntarily within the time-limit prescribed by Ukrainian law.
On 4 June 2002 the company restored electricity to the applicant’s apartment. The Government provided this Court with a copy of the company’s letter of 27 June 2002 containing a reply to the applicant’s request for information.
On 10 June 2002 a judge of the court informed the applicant that a copy of the judgment at issue had already been transferred to the company for execution and that under Ukrainian legislation no writ of execution was necessary. It further informed the applicant that such a transfer was the only component of the mechanism provided for by the law to enforce the judgment at issue and was sufficient for that purpose.
In August 2002 the applicant instituted administrative proceedings in the court of appeal against the judge of the court, seeking to oblige him to provide the applicant with the writ of execution.
On 14 August 2002 the court of appeal refused to consider the applicant’s complaint, finding that the issuing of the writ of execution was within the realm of the judicial and not the administrative functions of the court and so could not be challenged in court.
On 29 January 2003 the Supreme Court rejected the applicant’s request for leave to appeal in cassation against the decision of 14 August 2002.
2. The second disconnection of the applicant’s household electricity supply
On 4 June 2002 an officer of the company inspected the applicant’s household electricity supply installation. The officer found that the applicant had failed to sign the agreement on electricity supply with the company, he had no electricity meter, and his household electricity supply installation did not comply with technical standards as prescribed by Ukrainian law. On the same date a report containing a list of the shortcomings was drafted. The applicant was given one month to rectify them.
On 17 July 2002 an officer of the company inspected the applicant’s household electricity supply installation and found that he had failed to rectify the shortcomings. He was given additional time to rectify them, until 25 July 2002. As the applicant failed to rectify the shortcomings, the company disconnected the applicant’s household from the electricity supply in pursuance of paragraph 35 of the Rules on Use of Electricity by Residential Customers.
